Citation Nr: 0623807	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-03 390	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
tinnitus, to include assignment of separate 10 percent 
evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to June 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an evaluation greater than 10 percent for tinnitus, including 
a claim for the assignment of separate 10 percent evaluations 
for each ear.


FINDINGS OF FACT

In correspondence that was received by the Board in July 
2006, the Board was notified by the veteran's representative 
that the veteran died in June 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died during the pendency of this appeal.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has thus become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


